732 N.W.2d 533 (2007)
In re Conor Ashton SERWATOWSKI, Duncan Sawyer Serwatowski, Logan Kincaid Serwatowski, and Quentin Devin Serwatowski, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Debbie Serwatowski, Respondent-Appellant, and
Andrew Serwatowski, Respondent.
Docket No. 134010. COA No. 274395.
Supreme Court of Michigan.
June 15, 2007.
On order of the Court, the application for leave to appeal the May 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.